Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
2.            Claims 10-12 and 16-18 directed to allowable products (i.e., a polyphenylene sulfide resin composition and molded article). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13 and 15, previously withdrawn from consideration as a result of a restriction requirement, are now subject to being rejoined.  Specifically, since the applicant has amended non-elected, withdrawn process claims 13 and 15 to contain the same limitations as those in allowable product claims, it is clear that applicant has fulfilled the conditions for rejoinder of claims 13 and 15 to claims 10-12 and 16-18.  Claims 13 and 15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
3.            Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/10/2021 is hereby withdrawn.
4.	In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

EXAMINER’S AMENDMENT

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Lisa Lint on January 26, 2022.
The application has been amended as follows:
Claim 10 is amended as follows:
10.	(Currently Amended) A polyphenylene sulfide resin composition, comprising: 
(A) 100 parts by weight of an acid-treated polyphenylene sulfide resin,
(B) 10 to 100 parts by weight of a glass fiber, and 
(C) 0.1-10 parts by weight of an amino group-containing alkoxysilane compound; wherein said polyphenylene sulfide resin composition has an exothermic peak temperature (Tmc) of 195°C to 225°C, said exothermic peak temperature being observed during a crystallization caused when said polyphenylene sulfide resin composition is melted by heating to 340°C and then cooled at a rate of 20°C/minute, using a differential scanning calorimeter, 
wherein said polyphenylene sulfide resin composition is obtained by a production method, wherein a melt kneading energy E (kWh/kg) represented by Equation (1) is 0.1 kWh/kg to 0.5 kWh/kg, said melt kneading energy is used in melt-kneading said polyphenylene sulfide resin composition using a twin screw extruder having a screw length L (mm) and a screw diameter D (mm), the ratio of L/D being 10 or more, and 
the temperature of the resin composition at the outlet of a die of said twin screw extruder is more than 380°C and 430°C or less; 
E = {(A/B) x C} / F ----- (1)
	wherein A represents a screw rotational speed (rpm) of said twin screw extruder during melt kneading; 
	B represents the maximum screw rotational speed (rpm) of said twin screw extruder; 
	C represents a screw driving motor output (kW) during melt kneading; and
	F represents an extrusion rate (kg/h) of the melted resin during melt kneading.

	Written descriptive support for this amendment is supported at Page 25, Paragraph [0085]-Page 27, Paragraph [0090], of the specification as originally filed.

Claim 13 is amended as follows:
13.	(Currently Amended) ) A method of producing [[said]] a polyphenylene sulfide resin composition [[according to claim 10]], wherein the polyphenylene sulfide resin composition comprises (A) 100 parts by weight of an acid-treated polyphenylene sulfide resin, (B) 10 to 100 parts by weight of a glass fiber, and (C) 0.1-10 parts by weight of an amino group-containing alkoxysilane compound, comprising:
[[wherein]] a melt kneading energy E (kWh/kg) represented by Equation (1) is 0.1 kWh/kg to 0.5 kWh/kg, said melt kneading energy is used in melt-kneading said polyphenylene sulfide resin composition using a twin screw extruder having a screw length L (mm) and a screw diameter D (mm), the ratio of L/D being 10 or more, and 
	the temperature of the resin composition at the outlet of a die of said twin screw extruder is more than [[340]]380°C and 430°C or less[[:]],
	E = {(A/B) x C} / F ----- (1)

	B represents the maximum screw rotational speed (rpm) of said twin screw extruder; 
	C represents a screw driving motor output (kW) during melt kneading; and
	F represents an extrusion rate (kg/h) of the melted resin during melt kneading,
wherein said polyphenylene sulfide resin composition has an exothermic peak temperature (Tmc) of 195°C to 225°C, said exothermic peak temperature being observed during a crystallization caused when said polyphenylene sulfide resin composition is melted by heating to 340°C and then cooled at a rate of 20°C/minute, using a differential scanning calorimeter.

	Written descriptive support for this amendment is supported at Page 25, Paragraph [0085]-Page 27, Paragraph [0090], of the specification as originally filed.	


Claims 14 is cancelled as follows:
14.	(Cancelled).

Claims 19-20 are cancelled as follows:
19.	(Cancelled).
20.	(Cancelled).

Claim 21 is amended as follows:
21.	(Currently Amended) The polyphenylene sulfide resin composition according to claim [[19]]10, wherein said polyphenylene sulfide resin composition is obtained by the production method comprising:


6.	These claims are renumbered as follows:
Claim 10 becomes Claim 1.
Claim 11 becomes Claim 2, which depends on claim 1; reads as “The polyphenylene sulfide resin composition according to claim 1”. 
Claim 12 becomes Claim 3, which depends on claim 1; reads as “The polyphenylene sulfide resin composition according to claim 1”.
Claim 13 becomes Claim 4.
Claim 15 becomes Claim 5, which depends on claim 4; reads as “The method according to claim 4”. 
Claim 16 becomes Claim 6, which depends on claim 1; reads as “A molded article comprising said polyphenylene sulfide resin composition according to claim 1.” 
Claim 17 becomes Claim 7, which depends on claim 6; reads as “The molded article according to claim 6”.
Claim 18 becomes Claim 8, which depends on claim 7; reads as “The molded article according to claim 7”. 
Claim 21 becomes Claim 9, which depends on claim 1; reads as “The polyphenylene sulfide resin composition according to claim 1”.
Reasons for Allowance
7.	New claim 21 was added which is supported at Pages 27-28, Paragraph [0091], of the specification as originally filed.
	Thus, no new matter is present.
	See Claim Amendment filed 01/13/2022. 
8.	The present claims are allowable over the prior art references of record, namely Fukuda et al. (US 4,935,473), Inoue et al. (US 6,409,951), and Ouchiyama (US 2014/0323215). 
9.	Upon further consideration in light of applicants’ arguments provided at Pages 6-8 of their Remarks filed 01/13/2022 together with Examiner’s Amendment dated 01/26/2022, the 103 rejections set forth in paragraphs 11-13 of the previous Office action mailed 11/10/2021 are no longer applicable and thus, withdrawn.  Specifically, none of these references individually or in combination teaches or would have suggested the claimed particular polyphenylene sulfide resin composition, molded article comprising the same, and method for preparing the same. 
	Moreover, as noted in paragraph 14 of the previous Office action mailed 11/10/2021, it is repeated that related US Patents 10,577,501 and 10,370,522 were uncovered.  However, the claims of these related patents do not recite or would have suggested the presently claimed specific polyphenylene sulfide resin composition.  Thus, no rejections based on these related patents were made on the record. 
	Accordingly, claims 10-13, 15-18, and 21 are deemed allowable over the prior art references of record.	

Correspondence

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764